     3:19-cv-03304-MBS          Date Filed 07/02/21      Entry Number 85-1        Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION


 INTERNATIONAL BROTHERHOOD OF ELECTRICAL              Case No. 3:19-cv-3304
 WORKERS LOCAL 98 PENSION FUND, on behalf             Class Action
 of itself and all others similarly situated,
                          Plaintiff,
 vs.

 DELOITTE & TOUCHE LLP, DELOITTE LLP,
                    Defendants.


         [PROPOSED] ORDER REGARDING MOTION TO CLARIFY CASE
                            LEADERSHIP

         Under Section 21D(a)(3)(B) of the Securities Exchange Act of 1934 (“Exchange Act”), as

amended by the Private Securities Litigation Reform Act of 1995 (“PSLRA”), and this Court’s

February 18, 2020 Order Appointing International Brotherhood of Electrical Workers Local 98

Pension Fund (“Lead Plaintiff” or “Pension Fund”) as Lead Plaintiff and Approving Selection of

Counsel, ECF No. 37, and for good cause shown:

         1. The Court reaffirms its finding that the Pension Fund satisfies the requirements for lead

plaintiff under Section 21D(a)(3)(B) of the Exchange Act and that no proof has been adduced

showing that the Pension Fund will not fairly and adequately represent the interests of the putative

class.

         2.     The Court directs the Clerk of Court to substitute the Pension Fund for Samuel R.

Floyd, III in the caption of this action, and to remove Mr. Floyd as a party to the action.

         3.     The Court reaffirms its findings that the Pension Fund, under Section 21D(a)(3)(B)

of the Exchange Act, has selected and retained Cohen Milstein Sellers & Toll PLLC, and appoints

Cohen Milstein Sellers & Toll PLLC as Lead Counsel for the Class.



                                                  1
     3:19-cv-03304-MBS         Date Filed 07/02/21       Entry Number 85-1        Page 2 of 3




       4.      The Court reaffirms that Lead Counsel solely shall have the following

responsibilities and duties:

                to coordinate the briefing and argument of motions;
                to coordinate the conduct of discovery proceedings;
                to coordinate the examination of witnesses in depositions;
                to coordinate the selection of counsel to act as a spokesperson at pretrial
                conferences;
                to call meetings of Plaintiffs’ counsel as they deem necessary and appropriate
                from time to time;
                to coordinate all settlement negotiations with counsel for Defendants;
                to coordinate and direct the pretrial discovery proceedings and the preparation for
                trial and the trial of this matter and to delegate work responsibilities to selected
                counsel as may be required; and
                to supervise any other matters concerning the prosecution, resolution or
                settlement of this action.
       5.      The Court reaffirms that no motion, request for discovery, or other pretrial

proceedings shall be initiated or filed by any plaintiff other than the Lead Plaintiff, and that no

settlement negotiations shall be conducted without the approval of the Lead Plaintiff and Lead

Counsel.

       6.      The Court reaffirms that the Pension Fund, under Section 21D(a)(3)(B) of the

Exchange Act, has selected and retained Tinkler Law Firm LLC as Liaison Counsel, and appoints

Tinkler Law Firm LLC as Liaison Counsel for the Class.

       7.      Daryl G. Hawkins and his firm (Law Office of Daryl G. Hawkins, LLC), Edward

D. Sullivan and his firm (Sullivan Law Firm PC), and Gordon Ball and his firm (Gordon Ball LLC)

will be additional counsel to the proposed Class to work under the direction of Lead Counsel.

       IT IS SO ORDERED.




                                                 2
   3:19-cv-03304-MBS   Date Filed 07/02/21     Entry Number 85-1       Page 3 of 3




Dated: July __, 2021
                                          Margaret B. Seymour
                                          Senior United States District Judge




                                      3
